In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                         No. 12-875V
                                    Filed: October 18, 2018

* * * * * * * * * * * * *
TEREZZA JONES,          *                                          UNPUBLISHED
                        *
          Petitioner,   *                                          Decision on Joint Stipulation;
                        *                                          Human Papillomavirus (“HPV”)
v.                      *                                          Vaccine; Systemic Lupus
                        *                                          Erythematosus (“SLE”)
SECRETARY OF HEALTH     *
AND HUMAN SERVICES,     *
                        *
          Respondent.   *
* * * * * * * * * * * * *
Mark Sadaka, Esq., Mark T. Sadaka, LLC, Englewood, NJ, for petitioner.
Debra Begley, Esq., US Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION1

Roth, Special Master:

        On December 14, 2012, Kerri and Darrell Jones filed a petition for compensation under the
National Vaccine Injury Compensation Program2 on behalf of their then-minor child, Terezza
Jones. Terezza Jones (“Ms. Jones” or “petitioner”) was substituted as petitioner on June 7, 2016.
Petitioner alleges that the human papillomavirus (“HPV”) vaccinations that she received on
September 29, 2009, December 22, 2009, and May 24, 2010, either caused or significantly
aggravated her Systemic Lupus Erythematosus (“SLE”) and subsequent sequelae. Stipulation at


1
  Although this Decision has been formally designated “unpublished,” it will nevertheless be posted on the
Court of Federal Claims’s website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-
347, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). This means the Decision
will be available to anyone with access to the internet. However, the parties may object to the Decision’s
inclusion of certain kinds of confidential information. Specifically, under Vaccine Rule 18(b), each party
has fourteen days within which to request redaction “of any information furnished by that party: (1) that is
a trade secret or commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly unwarranted invasion of
privacy.” Vaccine Rule 18(b). Otherwise, the whole Decision will be available to the public. Id.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
¶¶ 1-4, ECF No. 82. Respondent denies that any of the aforementioned immunizations caused or
significantly aggravated petitioner’s injury. Stipulation at ¶ 6.

         Nevertheless, the parties have agreed to settle the case. On October 18, 2018, the parties
filed a joint stipulation agreeing to settle this case and describing the settlement terms.

Respondent agrees to issue the following payments:

           (1) A lump sum of $5,000.00 in the form of a check payable to petitioner, Terezza
               Jones, and

           (2) An amount of $77,000.00 to purchase the annuity contract described in paragraph
               10 of the stipulation. This amount represents compensation for all damages that
               would be available under § 300aa-15(a).

        I adopt the parties’ stipulation attached hereto, and award compensation in the amount and
on the terms set forth therein. The clerk of the court is directed to enter judgment in accordance
with this decision.3

       IT IS SO ORDERED.

                                             s/ Mindy Michaels Roth
                                             Mindy Michaels Roth
                                             Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice
renouncing the right to seek review.
                                                2